DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 13 December 2021.  Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments and amendments filed with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 as being unpatentable over David et al. (US Publication no. 2003/0208109) in view of Hall et al. (US Publication no. 2020/0205688), Flaherty (US Publication no. 2006/0195042), and Nielsen (US Patent no. 3,043,291) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over David et al. (US Publication no. 2003/0208109) in view of Hall et al. (US Publication no. 2020/0205688) and further in view of Chiang et al. (US Publication no. 2018/0056111), Flaherty (US Publication no. 2006/0195042), Manera et al. (US Publication no. 2013/0338516), and Nielsen (US Patent no. 3,043,291).
With regard to Applicant’s remarks as to the reliance on Flaherty to describe the electrocardiogram device holder noting that none of the functions provided by the selector module of Flaherty provide electrocardiogram information, therefore the modification is not obvious, the Examiner respectfully disagrees.  The Examiner appreciates that the selector described by Flaherty is very different from an electrocardiogram device, and does not dispute this fact.  However, the Examiner 

Claim Rejections - 35 USC § 112
The 35 USC 112 rejection of claims 1-8 as being indefinite has been withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US Publication no. 2003/0208109) in view of Hall et al. (US Publication no. 2020/0205688) and further in view of Chiang et al. (US Publication no. 2018/0056111), Flaherty (US Publication no. 2006/0195042), Manera et al. (US Publication no. 2013/0338516), and Nielsen (US Patent no. 3,043,291).
In regard to claim 1, David et al. describe a medical diagnostic chair for obtaining a variety of physiological signals from a subject.  David et al. includes a chair with a seat 14, back support 16, legs 20, and a left and right arm 30 (para 30).  Within the armrest 
David et al. substantially describes the invention as claimed, however does not teach that ECG electrodes are formed as handles configured to be gripped by the subject for an ECG reading, though David et al. does include grips 36 for measuring another parameter related to grip strength of the user.  For this, the Examiner relies on Hall et al. Hall et al. disclose a configuration for measuring an ECG of a subject while sitting on a toilet.  A toilet is considered synonymous and anticipatory of a chair.  More importantly, Hall et al. includes two ECG electrodes 420a,420b disposed on an arm rest, just like in David et al. (i.e., same electrode structure but with different design, same function, same intended use).  The ECG electrodes 420a,420b are disposed in handgrips 410a,410b as shown in figure 4 (para 47).  The ECG is obtained similarly to David et al. wherein the user must contact or grip the electrodes to initiate a measurement.  The hand grips taught by Hall et al. are considered to comprise a 
David et al. in view of Hall et al. and Chiang et al. are considered to describe the invention except for the holder for the electrocardiogram monitor that enables the monitor to be at eye level of the subject.  Flaherty shows a wheel chair with a plurality of sensors comprised of electrodes for measuring a plurality of different physiological signals (para 2).  Flaherty includes a mount on the armrest of the wheelchair for mounting a display device 400 so that the display is at eye level to the user when seated in the chair (para 39).  The mount is considered capable of holding any type of electronic device not limited to the selector/display device 400.  It is noted that the language of the claims do not positively recite the electrocardiograph device and only tangentially recite such structure.  In this manner, the claims only positively recite the holder for an electrocardiograph device.  As properly construed, the employed claim language is merely an intended use of the holder, which must only be capable of holding an electrocardiograph device and be capable of being mounted to the armrest of the chair.  The mount shown in Flaherty et al. structurally meets these capabilities in that it is attached to the armrest of the chair in a manner that allows for an electronic device to be held near the user’s eye level.  
Therefore, modification of David et al., Hall et al., and Chiang et al. to provide an attachment on the chair to hold an electronics enclosure is considered obvious to one of 
David et al. in view of Hall et al., Chiang et al., Flaherty, and Manera et al. are considered to substantially describe the invention as claimed, however do not teach that the electrodes are isolated from the chair.  One of ordinary skill in the art is considered to readily recognize this requirement to prevent distortion and static noise from being introduced to the measured signals.  Nielsen et al. teaches a similar chair to David et al. for obtaining an ECG measurement from electrodes located within the arm resets.  Nielsen et al. teach that the electrodes are isolated from the chair via a plate made of insulating material (i.e., material is equivalent to a dielectric, col 1 lines 61-65).  Modification of the electrodes in David et al. and Hall et al. and Chiang et al. to be electrically isolated from the chair and other electrical components using a dielectric or similar suitable material equivalent is considered obvious to one of ordinary skill in the art based on routine skill and common sense in order to reduce noise, static, or crosstalk in the ECG signal.  The modification is considered to comprise the application of a known technique in a known manner to yield a predictable result.
	In regard to claim 2, the electrodes 420a,420b embodied as hand grips 410a,410b in Hall et al. are cylindrical.  As modified by Chiang et al., the electrode handgrips would permit contact with a user’s palm.
	In regard to claim 3, the above references are silent with respect to the material chosen for the electrodes.  However it is considered that stainless steel is a conventionally used material known for its properties for measuring biopotentials.  It has been held by the reviewing courts that selection of a known material on the basis of its 
	In regard to claim 4, the features of the chair as claimed are obvious and well known.  Evidence for this is found in at least David et al. which includes a chair with a seat 14, back support 16, legs 20, and a left and right arm 30 (para 30).
	In regard to claims 5 and 7, it is recognized that chairs may be constructed of various materials and design characteristics.  Metal frames and hollow tubular design are no exception.  Modification of the chair structures in either David et al., Flaherty, or Nielsen et al. in this manner is considered obvious to one of ordinary skill based on obvious design choice.  This consideration is applied since the chairs of the prior art references provide the same function and perform in the same way as intended regardless of the choice of frame design.
	In regard to claim 6, David et al. and Nielsen et al. demonstrate chairs with a plurality of electrically sensing electrodes located throughout.  Each chair is self-contained, meaning that electrode components, conducting wires/cables, and electrical connections are embedded and integrate within the frame structure of the chair.  Such self-contained architecture prevents dislodgement, interruption, tangles, and shock hazards.  Therefore hiding the electrode conductors within the chair frame is considered obvious to one of ordinary skill in the art since the modification is implied by the prior art and provides the benefit of eliminating hazards due to exposed cables.
	In regard to claim 8, the chairs described by David et al., Flaherty, and Nielsen et al. are considered to be appropriately grounded to prevent shock to the user subject and eliminate distortion on the detected signals.  The manner in which the prior art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 January 2022